QUARTERLY REPORT June 30, 2007 FMI Focus Fund A NO-LOAD MUTUAL FUND FMI Focus Fund Ted D. Kellner, CFA President July 26, 2007 Dear Fellow Shareholders: As reviewed in the attached letter from Rick and Glenn, the FMI Focus Fund experienced a very solid return of 8.98% in the second quarter, and 13.16% for the first six months of 2007. As you know from our past letters, Rick and his team focus primarily upon long-term investment results, and as detailed in the attached graph, we are extremely pleased with our long-term numbers.Recently, the Lipper Equity Fund Performance Analysis Service acknowledged the Fund’s excellent long-term results by recognizing the FMI Focus Fund as the number one performing Fund among mid-cap core funds for the ten years ending June 30, 2007.* Additionally, as we have noted in past letters, we find ourselves today in a market where valuations are lofty by historic standards.It is more difficult at this juncture to find companies that meet the value criteria we have employed in the FMI Focus Fund over the last several years.As such, we currently have a little bit higher cash levels of around 12.0%, and it is taking longer to find attractive securities for the prudent investment of your assets.We have particular concerns with regard to the leveraged buyout portion of the market, and also hedge funds, wherein there is little transparency and increasingly troubling disclosures – most recently the precipitous decline of two of Bear Stearns’ hedge funds, bringing about a loss of virtually all of the $1.6 billion of investors’ equity. Given the lack of transparency in these entities and the amount of leverage employed, we feel there will be more such “train wrecks” in the months ahead, which we also envision leading to some very attractive buying opportunities in selected equities.As always, we will employ your capital alongside our own in our Fund in a prudent and risk-sensitive fashion. We view the portfolio as well-positioned for this current market environment, and believe that our emphasis on long-term results will provide all of us with satisfactory long-term investment returns.As always, we thank all of our fellow shareholders for your continued support and investment in the FMI Focus Fund. Sincerely, Ted D. Kellner, CFA President * As of June 30, 2007 the FMI Focus Fund ranked 1 out of 71 funds over 10 years.For the 1- and 5-year periods, the Fund ranked 86 out of 329 funds and 168 out of 220 funds, respectively, within Lipper’s Mid Cap Core universe.Lipper, a Reuters Company, is a provider of independent objective ranking and content for the investment community. For more information on Lipper, including their methodology, please visit www.lipperweb.com or call 877-955-4773. 100 E. Wisconsin Ave., Suite 2200 • Milwaukee, WI53202 • 414-226-4555 www.fmifunds.com Richard E. Lane Glenn W. Primack Portfolio Manager Portfolio Manager July 19, 2007 Dear Fellow Shareholders: The FMI Focus Fund returned a strong 8.98% in the second quarter of 2007.Merger and acquisition activity continue to drive equity markets.We had two company buyouts during the quarter, eCollege and Guitar Center, while aQuantive enjoyed substantial appreciation in anticipation of the ultimate Microsoft acquisition.This activity comes on the heels of the Laidlaw leverage buyout last quarter and Digitas and Biomet buyouts two quarters ago. As we opined in last quarter’s shareholder letter, we harbor deep concerns about the volume of merger and acquisition activity.Indeed, as active as it has been over the past year, an ever increasing amount of capital is being raised.By our rough approximation, assuming each dollar of equity raised gets leveraged between three and four times, buying power is probably several trillion dollars now.So much money is flowing into private equity that strategic corporate buyers are being outbid by financial buyers. The buyout game is extending into riskier business models like commodities and technology.These types of companies don’t readily lend themselves to leveraged buyouts because their cash flows tend to be cyclical and potentially volatile.In the “old days,” leveraged buyouts generally took place in companies with steady cash flows and businesses.These generally transacted in the four to six times cash flow valuation levels. THE VALUE OF A $10, ITS INCEPTION (12/16/96) TO 6/30/07 AS COMPARED TO THE RUSSELL 2 FMI Focus Fund $75,843 Russell 2000(1) $27,148 Russell 2000 Growth(2) $17,930 Results From Fund Inception (12/16/96) Through 6/30/07 Annualized Total Annualized Total Annualized Total Return* Total Return* Total Return* For the Return* For the 5 Return* For the 10 Through 6/30/07 From Last 3 Months Year Ended 6/30/07 Years Ended 6/30/07 Years Ended 6/30/07 Fund Inception 12/16/96 FMI Focus Fund 8.98% 22.82% 12.53% 19.56% 21.20% Russell 2000 4.42% 16.43% 13.88% 9.06% 9.94% Russell 2000 Growth 6.69% 16.83% 13.08% 5.28% 5.70% (1) The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index which comprises the 3,000 largest U.S. companies based on total market capitalization. (2) The Russell 2000 Growth Index measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. * Total return includes change in share prices and in each case includes reinvestments of any dividends, interest and capital gain distributions.Performance data quoted represents past performance; past performance does not guarantee future results.Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.fmifunds.com.The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Today, private equity players often pay double-digit multiples, often for less “steady eddy” type companies.There is not a great deal of margin for error in these deals.As usual, Wall Street is taking this activity to an extreme.Significant amounts of debt are being piled onto these companies and there is no doubt in our minds that this private equity run will end badly.This is the current dilemma for equity investors. We have clearly been direct beneficiaries of all of the buyout activity, but in its wake, equities have been driven to high levels in expectation of further activity.As we have observed in previous letters, we believe we are likely in the latter stages of this particular economic cycle. Consumer balance sheets are stretched while higher energy prices, higher mortgage rates and lower home prices are eating away at the edges.Historically, the stock market has been a discounting mechanism, anticipating the future, not reflecting the past.One might have thought the slowing economy and core corporate earnings would have tempered the enthusiasm for equities, and in particular, equity valuations.Yet, the buyout craze has done just the opposite.Furthermore, every time a company gets bought out, that money needs to get reinvested and the number of candidates is shrinking.On and on it goes, but the amount of debt supporting this game is putting a lot of weight on the equity legs supporting this market. Most investors don’t want to lower exposure to stocks for fear of missing the next deal.Does this sound like a game of musical chairs?Our strategy continues to focus on finding good value, which is indeed becoming increasingly difficult.Our private market valuation discipline will hopefully keep us out of trouble when the private equity bubble bursts.In spite of our concerns outlined above, we are finding some attractive companies in which to invest.Towards that end, in the section that follows some of our team members highlight their favorite firms. Hanover Compressor Co. (HC) – Glenn Primack We recently added to our Hanover Compressor position.Hanover offers a total outsourced solution for customers focused on drilling and producing gas and associated gas reservoirs.Recently, the company merged with the number two player, Universal Compression.We like this deal because there are revenue synergies as well as cost savings. The combined company will gradually transfer its U.S. assets into a master limited partnership (MLP) which is a stable yield investment with an opportunity to participate in business upside.This makes sense to us because the majority of natural gas in the United States comes from mature reservoirs with well-defined gas gathering infrastructures.The real growth will come from Latin America and the Eastern Hemisphere where natural gas is becoming a valued fuel for commercial power generation and industrial heating.The upstream production infrastructure is largely undeveloped.Furthermore, Belleli, a division of Hanover, makes heavy well reactors for refineries and water desalination plants in the Middle Eastern desert. There is integration risk as well as commodity price risk for the stock.However, we feel comfortable with Hanover’s operating management running the company.“Many thanks,” to John Jackson, Lee Beckelman, Steven York, and the entire Hanover team for doing such a fine job of turning around this business. Liz Claiborne, Inc. (LIZ) – Faraz Farzam, CFA Another position we’re excited about and have recently added to is Liz Claiborne. Around 10 years ago, Paul Charron, came on board to engineer one of the most talked about turnarounds in the apparel industry.This icon of American Fashion had grown quite rapidly in the 80s, creating fashionable, yet effortless clothes for professional women.However, like all high flying growth companies, it eventually hit a wall and matured along with their traditional department store partners.Charron took the helm of the troubled brand and harnessed the ample cash flow of the business to embark on a three pronged strategy to create shareholder value.First, acquire smaller more relevant brands to spur growth within the department store channel.Second, diversify away from the department store channel by acquiring and investing in Liz’s own direct retail stores. Third, return cash to shareholders by buying back stock. Although Liz Claiborne’s acquisition strategy did unearth some jewels, such as Juicy Couture, and Lucky Brand Jeans, there were also many acquisitions that were nothing short of duds.This buying spree eventually hit a wall again as the company was saddled with a portfolio of small insignificant labels that weighed down the growth potential of their power brands. Furthermore, early in the first quarter of 2007, Liz’s brand new CEO, Jim McComb dropped a bombshell on investors signaling a significant earnings shortfall. After years of trying to diversify away from the stale, slow growth, and inefficient department stores, investors realized that underneath all the acquisitions the department store boogeyman still lurked beneath the bed.For years, the traditional department stores have been losing market share to the likes of mall based specialty retailers as well as new and reinvigorated players such as Kohl’s and J.C. Penny.Of course, the department stores would usually use their supply partners as whipping boys and demand what’s known in the industry as “markdown money,” essentially making their suppliers share the pain of their inability to execute with their customers.It all finally came to a head when Liz Claiborne’s new CEO decided that enough was enough. This brings us to the silver lining; the new opportunity for Liz under the leadership of Jim McComb.Mr. McComb is a veteran consumer packaged goods executive from Johnson & Johnson, who spearheaded the turnaround of Tylenol.On July 11, at their analyst day, Mr. McComb unveiled a compelling and ambitious turnaround strategy. First, the company will place a large part of its acquired portfolio, almost $800 million of revenue, up for sale. These divestitures will allow the company to embark on a nearly $200 million dollar cost cutting initiative to drive significant expansion in their profit margins over the next three years.Finally, as a much more streamlined and focused organization, the company will be able to drive overall growth much more effectively through its four “Power Brands”: Juicy Couture, Lucky Brand Jeans, Mexx, and Kate Spade. The crown jewels of their past acquisition strategy, these brands have excellent multi-year growth and profit expansion prospects. Although we are excited about this opportunity and have been modestly adding to this position, we realize that the targets are quite ambitious.As execution by management will be integral to this unfolding story, we will be monitoring progress very closely. Charles River Laboratories International, Inc. (CRL) – Aaron Garcia, CFA We have a history with Charles River and its management.We owned the stock several years ago and it was a successful investment, but we sold our position when the company acquired Inveresk for a rich premium.Ironically enough, we owned Inveresk, as well, and were happy to sit on the sidelines as Charles River digested its expensive purchase.In 2006, management completed the majority of Inveresk’s integration, but ran into some hurdles in its core business, Research Models.We began building a position at that time.Currently, we believe management has addressed many of its challenges and is poised to aggressively grow revenue and earnings. We believe management can potentially shepherd this company into the next stage of its evolution.Charles River is no longer the small capitalization stock that we once invested in.Management is aggressively expanding its preclinical facilities in response from strong demand from its pharmaceutical clients.These facilities will better address the needs of CRL’s clients and also should operate more efficiently than its older, legacy laboratories. Chief Executive Jim Foster has ample experience in increasing asset efficiency and margin, as he once lead his company through a management buyout.We believe he will be able to grow margins by several hundred basis points in the Preclinical Services division.Further, the Research Models & Services business has stabilized, and growth should accelerate through an exciting pipeline of new products and services.We think Charles River could become a $5-6 billion mid-cap company in a few years and are excited about its potential.However, we would highlight that these expansions and growth initiatives can take time, and the stock has performed well year-to-date.We would view any short-term pullback on a disappointing quarter as a better entry point for this investment. We hope the above analyst write-ups offer you some additional insight into our team.We believe we have established a strong line-up that works hard to unearth companies that fit our investment philosophy.As opportunities present themselves for team members to discuss companies they follow, we will give you access to them through our quarterly commentaries.In closing, we offer our gratitude to you, our fellow shareholders. Best regards, Richard E. Lane, CFA Glenn W. Primack Portfolio Manager Portfolio Manager FMI Focus Fund STATEMENT OF NET ASSETS June 30, 2007 (Unaudited) Shares Value (b) LONG-TERM INVESTMENTS — 88.0% (a) COMMON STOCKS — 84.7% (a) COMMERCIAL SERVICES SECTOR — 4.0% Advertising/Marketing Services — 2.4% 800,000 ValueClick, Inc. $ 23,568,000 Personnel Services — 1.6% 166,700 Manpower Inc. 15,376,408 CONSUMER NON-DURABLES SECTOR — 2.0% Apparel/Footwear — 0.8% 221,700 Liz Claiborne, Inc. 8,269,410 Consumer Sundries — 1.2% 868,000 Central Garden & Pet Co. 10,641,680 95,200 Central Garden & Pet Co. Cl A Non-Voting 1,116,696 11,758,376 DISTRIBUTION SERVICES SECTOR — 8.6% Electronics Distributors — 2.9% 536,200 Arrow Electronics, Inc. 20,606,166 382,400 Ingram Micro Inc. 8,301,904 28,908,070 Wholesale Distributors — 5.7% 526,900 Beacon Roofing Supply, Inc. 8,952,031 340,900 Grainger (W.W.), Inc. 31,720,745 584,200 Interline Brands, Inc. 15,235,936 55,908,712 ELECTRONIC TECHNOLOGY SECTOR — 5.9% Computer Communications — 1.1% 444,300 Juniper Networks, Inc. 11,183,031 Electronic Production Equipment — 2.0% 428,400 Asyst Technologies, Inc. 3,097,332 826,400 Entegris Inc. 9,817,632 230,500 MKS Instruments, Inc. 6,384,850 19,299,814 Semiconductors — 2.2% 173,900 Actel Corp. 2,418,949 828,100 Altera Corp. 18,325,853 94,900 Exar Corp. 1,271,660 22,016,462 Telecommunications Equipment — 0.6% 986,500 AudioCodes Ltd. 5,544,130 ENERGY MINERALS SECTOR — 1.2% Oil & Gas Production — 1.2% 190,000 Noble Energy, Inc. 11,854,100 FINANCE SECTOR — 12.1% Finance/Rental/Leasing — 5.5% 256,700 Advance America Cash Advance Centers Inc. 4,553,858 295,900 Assured Guaranty Ltd. 8,746,804 903,100 RAM Holdings Ltd. 14,223,825 1,008,600 Rent-A-Center, Inc. 26,455,578 53,980,065 Insurance Brokers/Services — 1.2% 429,900 Arthur J. Gallagher & Co. 11,985,612 Multi-Line Insurance — 1.4% 173,600 PartnerRe Ltd. 13,454,000 Regional Banks — 1.9% 440,725 Associated Banc-Corp 14,411,708 64,700 Greater Bay Bancorp 1,801,248 96,600 Midwest Banc Holdings, Inc. 1,400,700 117,900 Nexity Financial Corp. 1,212,012 18,825,668 Specialty Insurance — 2.1% 370,500 MGIC Investment Corp. 21,066,630 HEALTH SERVICES SECTOR — 0.9% Health Industry Services — 0.9% 233,300 Pharmaceutical Product Development, Inc. 8,928,391 HEALTH TECHNOLOGY SECTOR — 5.3% Biotechnology — 1.7% 317,500 Charles River Laboratories International, Inc. 16,389,350 Medical Specialties — 3.6% 302,300 Beckman Coulter, Inc. 19,552,764 371,000 PerkinElmer, Inc. 9,668,260 276,500 Wright Medical Group, Inc. 6,669,180 35,890,204 INDUSTRIAL SERVICES SECTOR — 9.7% Contract Drilling — 1.9% 195,000 Pride International, Inc. 7,304,700 286,100 Rowan Companies, Inc. 11,724,378 19,029,078 FMI Focus Fund STATEMENT OF NET ASSETS (Continued) June 30, 2007 (Unaudited) Shares Value (b) LONG-TERM INVESTMENTS — 88.0% (a) (Continued) COMMON STOCKS — 84.7% (a) (Continued) INDUSTRIAL SERVICES SECTOR — 9.7% (Continued) Environmental Services — 2.9% 912,282 Casella Waste Systems, Inc. $ 9,834,400 598,200 Republic Services, Inc. 18,328,848 28,163,248 Oilfield Services/Equipment — 4.9% 911,000 Dresser-Rand Group, Inc. 35,984,500 523,452 Hanover Compressor Co. 12,484,330 48,468,830 PROCESS INDUSTRIES SECTOR — 15.9% Chemicals: Major Diversified — 2.8% 715,800 Celanese Corp. 27,758,724 Chemicals: Specialty — 6.2% 261,200 Airgas, Inc. 12,511,480 349,400 Cambrex Corp. 4,636,538 278,600 Cytec Industries Inc. 17,766,322 415,400 Rockwood Holdings Inc. 15,182,870 259,800 Sigma-Aldrich Corp. 11,085,666 61,182,876 Containers/Packaging — 5.0% 644,600 Bemis Company, Inc. 21,387,828 685,900 Packaging Corp of America 17,360,129 728,600 Smurfit-Stone Container Corp. 9,697,666 48,445,623 Industrial Specialties — 1.9% 401,900 Ferro Corp. 10,019,367 314,300 Polypore International, Inc. 5,522,251 80,000 Rogers Corp. 2,960,000 18,501,618 PRODUCER MANUFACTURING SECTOR — 6.7% Electrical Products — 2.0% 723,800 Molex Inc. Cl A 19,216,890 Industrial Machinery — 3.6% 140,000 Kadant Inc. 4,368,000 374,100 Kennametal Inc. 30,687,423 35,055,423 Miscellaneous Manufacturing — 1.1% 302,800 Brady Corp. 11,245,992 Trucks/Construction/Farm Machinery — 0.0% 19,800 Federal Signal Corp. 314,028 RETAIL TRADE SECTOR — 4.6% Apparel/Footwear Retail — 0.6% 150,000 Jos. A. Bank Clothiers, Inc. 6,220,500 Discount Stores — 2.8% 805,400 Family Dollar Stores, Inc. 27,641,328 Specialty Stores — 1.2% 53,000 Guitar Center, Inc. 3,169,930 262,800 PetSmart, Inc. 8,527,860 11,697,790 TECHNOLOGY SERVICES SECTOR — 6.8% Data Processing Services — 1.0% 319,000 Hewitt Associates, Inc. 10,208,000 Information Technology Services — 2.8% 1,125,000 CIBER, Inc. 9,202,500 526,500 JDA Software Group, Inc. 10,335,195 1,021,500 Sapient Corp. 7,896,195 27,433,890 Internet Software/Services — 1.0% 415,300 eCollege.com 9,240,425 Packaged Software — 2.0% 908,100 Parametric Technology Corp. 19,624,041 TRANSPORTATION SECTOR — 1.0% Trucking — 1.0% 470,400 Werner Enterprises, Inc. 9,478,560 Total common stocks 833,133,297 MUTUAL FUNDS — 3.3% (a) 454,900 iShares S&P SmallCap 600 Index Fund 32,343,390 Total long-term investments 865,476,687 FMI Focus Fund STATEMENT OF NET ASSETS (Continued) June 30, 2007 (Unaudited) Principal Amount Value (b) SHORT-TERM INVESTMENTS — 12.5% (a) Commercial Paper — 8.9% $ 15,000,000 Toyota Motor Credit Corp., 5.14%, due 7/02/07 $ 14,997,858 23,000,000 Citigroup Funding Inc., 5.20%, due 7/03/07 22,993,356 32,000,000 Rabobank USA Financial Corp., 5.20%, due 7/05/07 31,981,511 18,000,000 American Express Credit Corp., 5.19%, due 7/06/07 17,987,025 Total commercial paper 87,959,750 Variable Rate Demand Note — 3.6% 35,024,179 U.S. Bank, N.A., 5.07% 35,024,179 Total short-term investments 122,983,929 Total investments 988,460,616 Liabilities, less cash and receivables — (0.5%) (a) (4,937,090 ) Net Assets $ 983,523,526 Net Asset Value Per Share ($0.0001 par value, 100,000,000 shares authorized), offering and redemption price ($983,523,526 ÷ 26,917,241 shares outstanding) $ 36.54 (a) Percentages for the various classifications relate to net assets. (b) Each security, including the liability for securities sold short, but excluding short-term investments, is valued at the last sale price reported by the principal security exchange on which the issue is traded.Securities that are traded on the Nasdaq Markets (Nasdaq Global Select Market, Nasdaq Global Market and Nasdaq Capital Market formerly known as the Nasdaq National Market or the Nasdaq SmallCap Market) are valued at the Nasdaq Official Closing Price, or if no sale is reported, the latest bid price.Securities which are traded over-the-counter are valued at the latest bid price.Securities sold short which are listed on a national securities exchange or the Nasdaq Markets but which were not traded on the valuation date are valued at the most recent ask price.Securities for which quotations are not readily available are valued at fair value as determined by the investment adviser under the supervision of the Board of Directors.Short-term investments with maturities of 60 days or less are valued at amortized cost which approximates value. IRA Investors . . The annual $15 maintenance fee for shareholders invested through IRA accounts is due on November 9, 2007.For your convenience, US Bancorp will automatically deduct this amount from your IRA on the due date, or if you prefer not to have the fee swept from your account, please send a check to US Bancorp by the due date.If you have any questions about the total amount due, please call Shareholder Services at 1-800-811-5311. FMI Focus Fund 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin53202 www.fmifunds.com 414-226-4555 BOARD OF DIRECTORS BARRY K. ALLEN GEORGE D. DALTON PATRICK J. ENGLISH GORDON H. GUNNLAUGSSON TED D. KELLNER RICHARD E. LANE PAUL S. SHAIN INVESTMENT ADVISER AND ADMINISTRATOR FIDUCIARY MANAGEMENT, INC. 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin53202 PORTFOLIO MANAGER BROADVIEW ADVISORS, LLC 100 East Wisconsin Avenue, Suite 2250 Milwaukee, Wisconsin53202 TRANSFER AGENT AND DIVIDEND DISBURSING AGENT U.S. BANCORP FUND SERVICES, LLC 615 East Michigan Street Milwaukee, Wisconsin53202 800-811-5311 or 414-765-4124 CUSTODIAN U.S. BANK, N.A. 1555 North RiverCenter Drive, Suite 302 Milwaukee, Wisconsin53212 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP 100 East Wisconsin Avenue Suite 1800 Milwaukee, Wisconsin53202 LEGAL COUNSEL FOLEY & LARDNER LLP 777 East Wisconsin Avenue Milwaukee, Wisconsin53202 This report is not authorized for use as an offer of sale or a solicitation of an offer to buy shares of FMI Focus Fund unless accompanied or preceded by the Fund’s current prospectus.
